          Case 1:17-cv-00796-AWI-BAM Document 207 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                            EASTERN DISTRICT OF CALIFORNIA
 6

 7   ISAIAS VASQUEZ and LINDA HEFKE,
     on behalf of all other similarly situated
 8   individuals,                                       CASE NO. 1:17-cv-00796-AWI-BAM
 9                         Plaintiffs,
                                                        ORDER ON JOINT AMENDED CLASS
10                  v.                                  NOTICE AND DISTRIBUTION PLAN
11   LEPRINO FOODS COMPANY, a
     Colorado Corporation; LEPRINO FOODS                (Doc. No. 206)
12   DAIRY PRODUCTS COMPANY, a
     Colorado Corporation; and DOES 1–50,
13   inclusive,
14                         Defendants.
15

16

17                                              ORDER
18         Before the Court is the parties’ Joint Amended Class Notice and Distribution Plan (Doc.
19 No. 206), which was timely filed in response to an order requiring its submission (Doc. No. 202).

20 The Court finds that the amended class notice (Doc. No. 206-1), the amended exclusion form

21 (Doc. No. 206-2), and the proposed distribution plan (Doc. No. 206) clearly and concisely state in

22 plain, easily understood language the information required under Federal Rule of Civil Procedure

23 23(c)(2)(B), and are drafted such that due process will be afforded to absent class members,

24 Phillips Petroleum Co. v. Shutts, 472 U.S. 797, 812 (1985).

25         Accordingly, IT IS HEREBY ORDERED that the parties’ Joint Amended Class Notice
26 and Distribution Plan is APPROVED.
27 ///

28 ///
         Case 1:17-cv-00796-AWI-BAM Document 207 Filed 03/01/21 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3 Dated: March 1, 2021
                                      SENIOR DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                          2
